DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The “growth exponent” of claim 15 is indefinite.  The claims do not provide any details regarding the time or conditions utilized for testing the “growth exponent”.  The instant specification does not provide a single, clear method that can be read into the claims.  
Furthermore, the limitation “about” in claims 15, 17 and 20.  While the instant specification provides a definition for the word “about”, it does not provide any indication as to the metes and bounds of the term “about” as it relates to the ranges in the claims.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tjelta et al. (2009/0176687).
Regarding claims 15, 16 and 20:  Tjelta et al. teach a method for stabilizing polycarboxylic acid comprising into a solid composition comprising combining a polyacrylic acid polymer and an effective amount of anionic surfactant at a ratio of polyacrylic acid to anionic surfactant of 10:1 [Example 5; Table 3]; wherein the solid is cast [0079; Claim 20]; and wherein the solid has a dimensional stability of less than 2% [0079; Table 3-4].  Based on the total of the water conditioning agent (polyacrylic acid polymer) and anionic surfactant in Example 5, Tjelta et al. teach 10/(10 + 1) = 91 wt% of the water conditioning agent.  
Regarding claim 17:  Tjelta et al. teach a polyacrylic acid polymer having a molecular weight between about 1,000 and about 100,000 [abstract; 0006-0008; Claim 1].
Regarding claim 18:  Tjelta et al. teach that the exemplary anionic surfactants are sodium alkylarylsulfonate, alpha-olefinsulfonate, and fatty alcohol sulfates [0022, 0027].
Regarding claim 19:  The ionic surfactant is selected from the option of claim 15:  Tjelta et al. teach an anionic surfactant [Examples].  

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that the instant specification provides indication as to the metes and bounds to the limitation “about”.  The definite cited by the Applicant merely states that it relates to a “variation in numerical quantity”.  The definition provides no direction for the skilled artisan to be able to determine definite metes and bounds for the “variation in numerical quantity” for each of the claimed ranges.  
The Applicant has alleged that Tjelta fails to teach “wherein the solid composition comprises at least about 40 wt% of the water conditioning agent”.  Claim 15 does not specify whether the 40wt% is based upon the entire composition, or just the combination of the water conditioning agent and the stabilizing surfactant.  Therefore, the claim is open to both interpretations.  For the rejection over Tjelta, the weight percent is interpreted as a weight percent based only on the combination of the water conditioning agent and the stabilizing surfactant.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763